Exhibit 10.1

Appendix A

NET2PHONE, INC.
1999 AMENDED AND RESTATED STOCK OPTION AND INCENTIVE PLAN

 

1.
Purpose; Types of Awards; Construction.

The purpose of the Amended and Restated Net2Phone, Inc. 1999 Stock Option and
Incentive Plan (the “Plan”) is to provide incentives to executive officers,
other key employees, directors and consultants of Net2Phone, Inc. (the
“Company”), or any parent or subsidiary of the Company which now exists or here
after is organized or acquired by the Company, to acquire a proprietary interest
in the Company, to continue as officers, employees, directors or consultants, to
increase their efforts on behalf of the Company and to promote the success of
the Company’s business. The provisions of the Plan are intended to satisfy the
requirements of Section 16(b) of the Securities Exchange Act of 1934, as
amended, and of Section 162(m) of the Internal Revenue Code of 1986, as amended,
and shall be interpreted in a manner consistent with the requirements thereof.

2.
Definitions.

As used in this Plan, the following words and phrases shall have the meanings
indicated:

(a) “Agreement” shall mean a written agreement entered into between the Company
and a Grantee in connection with an award under the Plan.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Change in Control” means a change in ownership or control of the Company
effected through either of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (C) any
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of
Common stock, or (D) any person who, immediately prior to the Initial Public
Offering, owned more than 25% of the combined voting power of the Company’s then
outstanding voting securities), is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding voting securities; or

(ii) during any period of not more than two consecutive years, not including any
period prior to the initial adoption of this Plan by the Board, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Committee” shall mean the Compensation Committee of the Board or such other
committee as the Board may designate from time to time to administer the Plan.

(f) “Common Stock” shall mean shares of common stock, par value $.01 per share,
of the Company.

(g) “Company” shall mean Net2Phone Inc., a corporation organized under the laws
of the State of Delaware, or any successor corporation.

(h) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of officer, employee, director or consultant is
not interrupted or terminated. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between

A-1

--------------------------------------------------------------------------------



locations of the Company or among the Company, any Related Entity or any
successor in any capacity of officer, employee, director or consultant, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of officer, employee, director or
consultant (except as otherwise provided in the applicable Agreement). An
approved leave of absence shall include sick leave, maternity leave, military
leave or any other authorized personal leave. For purposes of Incentive Stock
Options, no such leave may exceed ninety (90) days unless reemployment upon
expiration of such leave is guaranteed by statute or contract.

(i) “Corporate Transaction” means any of the following transactions:

(i) a merger or consolidation of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 80% or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined in the
Exchange Act) acquired 25% or more of the combined voting power of the Company’s
then outstanding securities; or

(ii) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets (or any
transaction having a similar effect).

(j) “Disability” shall mean a Grantee’s inability to perform his or her duties
with the Company or any of its affiliates by reason of any medically
determinable physical or mental impairment, as determined by a physicians
elected by the Grantee and acceptable to the Company.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(l) “Fair Market Value” per share as of a particular date shall mean(i) the
closing sale price per share of common stock on the national securities exchange
on which the common stock is principally traded for such date or the last
preceding date on which there was a sale of such common stock on such exchange,
as the Committee shall determine, or (ii) if the shares of common stock are then
traded in an over-the-counter market, the average of the closing bid and asked
prices for the shares of common stock in such over-the-counter market for the
last preceding date on which there was a sale of such common stock in such
market, or (iii) if the shares of common stock are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, in its sole discretion, shall determine; provided, however, that the
Fair Market Value per share on the date of the Initial Public Offering will
equal the Initial Public Offering price per share or such other price that the
Committee determines in its sole discretion.

(m) “Grantee” shall mean a person who receives a grant of Options, Stock
Appreciation Rights, Limited Rights or Restricted Stock under the Plan.

(n) “IDT” shall mean IDT Corporation, a Delaware corporation, and any successor
corporation thereto.

(o)       “Incentive Stock Option” shall mean any option intended to be, and
designated as, an incentive stock option within the meaning of Section 422 of
the Code.

(p) “Initial Public Offering” shall mean the underwritten initial public
offering of shares of common stock.

(q) “Insider” shall mean a Grantee who is subject to the reporting requirements
of Section 16(a) of the Exchange Act.

(r) “Limited Right” shall mean a limited stock appreciation right granted
pursuant to Section 10.

(s) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Related Entity.

(t) “Nonqualified Stock Option” shall mean any option not designated as an
Incentive Stock Option.

 

A-2

--------------------------------------------------------------------------------



(u) “Option” or “Options” shall mean a grant to a Grantee of an option or
options to purchase shares of common stock.

(v) “Option Agreement” shall have the meaning set forth in Section 6.

(w) “Option Price” shall mean the exercise price of the shares of common stock
covered by an Option.

(x) “Parent” shall mean any company (other than the Company) in an unbroken
chain of companies ending with the Company if, at the time of granting an award
under the Plan, each of the companies other than the Company owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other companies in such chain.

(y) “Plan” means this Net2Phone, Inc. 1999 Stock Option and Incentive Plan, as
amended from time to time.

(z) “Related Entity” means any Parent, Subsidiary or any business, corporation,
partnership, limited liability company or other entity in which the Company, a
Parent or a Subsidiary holds a controlling ownership interest, directly or
indirectly. IDT and each of its Subsidiaries shall be deemed to be a Related
Entity.

(aa) “Restricted Period” shall have the meaning set forth in Section 11.

(bb) “Restricted Stock” means shares of common stock issued under the Plan to a
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of refusal, repurchase provisions, forfeiture provisions and
other terms and conditions as shall be determined by the Committee.

(cc) “Retirement” shall mean a Grantee’s retirement in accordance with the terms
of any tax-qualified retirement plan maintained by the Company or any of its
affiliates in which the Grantee participates.

(dd) “Rule 16b-3” shall mean Rule 16b-3, as from time to time in effect,
promulgated under the Exchange Act, including any successor to such Rule.

(ee) “Stock Appreciation Right” shall mean the right, granted to a Grantee under
Section 9, to be paid an amount measured by the appreciation in the Fair Market
Value of a share of common stock from the date of grant to the date of exercise
of the right, with payment to be made in cash or common stock as specified in
the award or determined by the Committee.

(ff) “Subsidiary” shall mean any company (other than the Company) in an unbroken
chain of companies beginning with the Company if, at the time of granting an
Option, each of the companies other than the last company in the unbroken chain
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other companies in such chain.

(gg) “Tax Event” shall have the meaning set forth in Section 17.

(hh) “Ten Percent Stockholder” shall mean a Grantee who, at the time an
Incentive Stock Option is granted, owns stock possessing more than ten
percent(10%) of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary.

3.
Administration.

(a) The Plan shall be administered by the Committee, the members of which shall,
except as may otherwise be determined by the Board, be “non-employee directors”
under Rule 16b-3 and “outside directors” under Section 162(m) of the Code. Prior
to the formation of the Committee, the Board shall exercise all powers of the
Committee set forth herein.

(b) The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Options, Stock
Appreciation Rights, Limited Rights and Restricted Stock; to determine which
options shall constitute Incentive Stock Options and which Options shall
constitute Nonqualified Stock Options; to determine which Options (if any) shall
be accompanied by Limited Rights; to

A-3

--------------------------------------------------------------------------------



determine the purchase price of the shares of common stock covered by each
option; to determine the persons to whom, and the time or times at which awards
shall be granted; to determine the number of shares to be covered by each award;
to interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Agreements
(which need not be identical) and to cancel or suspend awards, as necessary; and
to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(c) All decisions, determinations and interpretations of the Committee shall be
final and binding on all Grantees of any awards under this Plan. No member of
the Board or Committee shall be liable for any action taken or determination
made in good faith with respect to the Plan or any award granted hereunder.

4.
Eligibility.

Awards may be granted to executive officers, other key employees, directors and
consultants of the Company or of any Related Entity. In addition to any other
awards granted to Non-Employee Directors hereunder, awards shall be granted to
Non-Employee Directors pursuant to Section 14 hereof. In determining the persons
to whom awards shall be granted and the number of shares to be covered by each
award, the Committee shall take into account the duties of the respective
persons, their present and potential contributions to the success of the Company
and such other factors as the Committee shall deem relevant in connection with
accomplishing the purposes of the Plan.

5.
Stock.

(a) The maximum number of shares of common stock reserved for the grant of
awards under the Plan shall be 20,940,000, subject to adjustment as provided in
Section 12 hereof. Such shares may, in whole or in part, be authorized but
unissued shares or shares that shall have been or may be reacquired by the
Company.

(b) If any outstanding award under the Plan should, for any reason expire, be
canceled or be forfeited (other than in connection with the exercise of a Stock
Appreciation Right or a Limited Right), without having been exercised in full,
the shares of common stock allocable to the unexercised, canceled or terminated
portion of such award shall (unless the Plan shall have been terminated) become
available for subsequent grants of awards under the Plan.

(c) Except as the Committee may otherwise determine, in no event may a Grantee
be granted during any calendar year Options to acquire more than 750,000 shares
of common stock or more than 750,000 shares of Restricted Stock, in each case
subject to adjustment as provided in Section 12 hereof.

6.
Terms and Conditions of Options.

(a) Option Agreement. Each Option granted pursuant to the Plan shall be
evidenced by a written agreement between the Company and the Grantee (the
“Option Agreement”), in such form and containing such terms and conditions as
the Committee shall from time to time approve, which Option Agreement shall
comply with and be subject to the following terms and conditions, unless
otherwise specifically provided in such Option Agreement. For purposes of
interpreting this Section 6, a director’s service as a member of the Board shall
be deemed to be employment with the Company.

(b) Number of Shares. Each Option Agreement shall state the number of shares of
common stock to which the Option relates.

(c) Type of Option. Each Option Agreement shall specifically state that the
Option constitutes an Incentive Stock Option or a Nonqualified Stock Option. In
the absence of such designation, the Option will be deemed to be a Nonqualified
Stock Option.

(d) Option Price. Each Option Agreement shall state the Option Price, which, in
the case of an Incentive Stock Option, shall not be less than one hundred
percent (100%) of the Fair Market Value of the shares of common stock covered by
the Option on the date of grant. The Option Price shall be subject to adjustment
as provided in Section 12 hereof.

 

A-4

--------------------------------------------------------------------------------



(e) Medium and Time of Payment. The Option Price shall be paid in full, at the
time of exercise, in cash or in shares of common stock (whether then owned by
the Grantee or issuable upon exercise of the Option) having a Fair Market Value
equal to such Option Price or in a combination of cash and common stock,
including a cashless exercise procedure through a broker-dealer; provided,
however, that in the case of an Incentive Stock Option the medium of payment
shall be determined at the time of grant and set forth in the applicable Option
Agreement.

(f) Term and Exercisability of Options. Each Option Agreement shall provide the
exercise schedule for the Option as determined by the Committee, provided, that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. The exercise period will be ten (10) years from
the date of the grant of the option unless otherwise determined by the
Committee; provided, however, that in the case of an Incentive Stock Option,
such exercise period shall not exceed ten (10) years from the date of grant of
such Option. The exercise period shall be subject to earlier termination as
provided in Sections 6(g) and 6(h) hereof. An Option may be exercised, as to any
or all full shares of common stock as to which the Option has become
exercisable, by written notice delivered in person or by mail to the Company’s
transfer agent or other administrator designated by the Company, specifying the
number of shares of common stock with respect to which the Option is being
exercised.

(g) Termination. Except as provided in this Section 6(g) and in Section 6(h)
hereof, an Option may not be exercised unless the Grantee is then in the employ
of or maintaining a director or consultant relationship with the Company or a
Related Entity (or a company or a Parent or Subsidiary of such company issuing
or assuming the Option in a transaction to which Section 424(a) of the Code
applies), and unless the Grantee has remained continuously so employed or in the
director or consultant relationship since the date of grant of the Option. In
the event that the employment or consultant relationship of a Grantee shall
terminate (other than by reason of death, Disability or Retirement), all Options
of such Grantee that are exercisable at the time of Grantee’s termination may,
unless earlier terminated in accordance with their terms, be exercised within
three (3) months after the date of such termination (or such different period as
the Committee shall prescribe).

(h) Death, Disability or Retirement of Grantee. If a Grantee shall die while
employed by, or maintaining a director or consultant relationship with, the
Company or a Related Entity, or within thirty (30) days after the date of
termination of such Grantee’s employment, director or consultant relationship(or
within such different period as the Committee may have provided pursuant to
Section 6(g) hereof), or if the Grantee’s employment, director or consultant
relationship shall terminate by reason of Disability, all Options theretofore
granted to such Grantee (to the extent otherwise exercisable) may, unless
earlier terminated in accordance with their terms, be exercised by the Grantee
or by the Grantee’s estate or by a person who acquired the right to exercise
such Options by bequest or inheritance or otherwise by result of death or
Disability of the Grantee, at any time within 180 days after the death or
Disability of the Grantee (or such different period as the Committee shall
prescribe). In the event that an Option granted hereunder shall be exercised by
the legal representatives of a deceased or former Grantee, written notice of
such exercise shall be accompanied by a certified copy of letters testamentary
or equivalent proof of the right of such legal representative to exercise such
Option. In the event that the employment or consultant relationship of a Grantee
shall terminate on account of such Grantee’s Retirement, all Options of such
Grantee that are exercisable at the time of such Retirement may, unless earlier
terminated in accordance with their terms, be exercised at any time within one
hundred eighty (180) days after the date of such Retirement (or such different
period as the Committee shall prescribe). Unless otherwise provided in the
applicable Agreement, in the case of awards granted to consultants who do not
provide services to the Company or to a Related Entity on an ongoing basis, for
the purpose of determining the rights of such consultant under the Plan, the
Committee shall determine the date, if any, upon which the consultant’s
relationship with the Company or the Related Entity shall have been terminated.

(i) Other Provisions. The Option Agreements evidencing awards under the Plan
shall contain such other terms and conditions not inconsistent with the Plan as
the Committee may approve.

 

A-5

--------------------------------------------------------------------------------



7.
Nonqualified Stock Options.

Options granted pursuant to this Section 7 are intended to constitute
Nonqualified Stock Options and shall be subject only to the general terms and
conditions specified in Section 6 hereof.

8.
Incentive Stock Options.

Options granted pursuant to this Section 8 are intended to constitute Incentive
Stock Options and shall be subject to the following special terms and
conditions, in addition to the general terms and conditions specified in Section
6 hereof:

(a) Limitation on Value of Shares. To the extent that the aggregate Fair Market
Value of shares of common stock subject to Options designated as Incentive Stock
Options which become exercisable for the first time by a Grantee during any
calendar year (under all plans of the Company or any Subsidiary) exceeds
$100,000, such excess Options, to the extent of the shares covered thereby in
excess of the foregoing limitation, shall be treated as Nonqualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the shares
of common stock shall be determined as of the date that the Option with respect
to such shares was granted.

(b) Ten Percent Stockholder. In the case of an Incentive Stock Option granted to
a Ten Percent Stockholder, (i) the Option Price shall not be less than one
hundred ten percent (110%) of the Fair Market Value of the shares of common
stock on the date of grant of such Incentive Stock Option, and (ii) the exercise
period shall not exceed five (5) years from the date of grant of such Incentive
Stock Option.

9.
Stock Appreciation Rights.

The Committee shall have authority to grant a Stock Appreciation Right to the
Grantee of any Option under the Plan with respect to all or some of the shares
of common stock covered by such related Option. A Stock Appreciation Right
shall, except as provided in this Section 9 or as may be determined by the
Committee, be subject to the same terms and conditions as the related Option.
Each Stock Appreciation Right granted pursuant to the Plan shall be evidenced by
a written Agreement between the Company and the Grantee in such form as the
Committee shall from time to time approve, which Agreement shall comply with and
be subject to the following terms and conditions, unless otherwise specifically
provided in such Agreement:

(a) Time of Grant. A Stock Appreciation Right may be granted either at the time
of grant of the related option, or at any time thereafter during the term of the
Option; provided, however that Stock Appreciation Rights related to Incentive
Stock Options may only be granted at the time of grant of the related Option.

(b) Payment. A Stock Appreciation Right shall entitle the holder thereof, upon
exercise of the Stock Appreciation Right or any portion thereof, to receive
payment of an amount computed pursuant to Section 9(d).

(c) Exercise. A Stock Appreciation Right shall be exercisable at such time or
times and only to the extent that the related Option is exercisable, and will
not be transferable except to the extent the related option may be transferable.
A Stock Appreciation Right granted in connection with an Incentive Stock Option
shall be exercisable only if the Fair Market Value of a share of common stock on
the date of exercise exceeds the purchase price specified in the related
Incentive Stock Option. Unless otherwise approved by the Committee, no Grantee
shall be permitted to exercise any Stock Appreciation Right (i) until six (6)
months have elapsed from the date of grant or (ii) during the period beginning
two weeks prior to the end of each of the Company’s fiscal quarters and ending
on the second business day following the day on which the Company releases to
the public a summary of its fiscal results for such period.

(d) Amount Payable. Upon the exercise of a Stock Appreciation Right, the
Optionee shall be entitled to receive an amount determined by multiplying (i)
the excess of the Fair Market Value of a share of common stock on the date of
exercise of such Stock Appreciation Right over the Option Price of the related
Option, by (ii) the number of shares of common stock as to which such Stock
Appreciation Right is being exercised.

 

A-6

--------------------------------------------------------------------------------



(e) Treatment of Related Options And Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right, the related Option shall be
canceled to the extent of the number of shares of common stock as to which the
Stock Appreciation Right is exercised. Upon the exercise or surrender of an
option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be canceled to the extent of the number of shares of
common stock as to which the Option is exercised or surrendered.

(f) Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by a written notice delivered to the Company in accordance with
procedures specified by the Company from time to time. Such notice shall state
the number of shares of common stock with respect to which the Stock
Appreciation Right is being exercised. A Grantee may also be required to deliver
to the Company the underlying Agreement evidencing the Stock Appreciation Right
being exercised and any related Option Agreement so that a notation of such
exercise may be made thereon, and such Agreements shall then be returned to the
Grantee.

(g) Form of Payment. Payment of the amount determined under Section 9(d)may be
made solely in whole shares of common stock in a number based upon their Fair
Market Value on the date of exercise of the Stock Appreciation Right or,
alternatively, at the sole discretion of the Committee, solely in cash, or in a
combination of cash and shares of common stock as the Committee deems advisable.
If the Committee decides to make full payment in shares of common stock, and the
amount payable results in a fractional share, payment for the fractional share
will be made in cash.

10.
  Limited Stock Appreciation Rights.

The Committee shall have authority to grant a Limited Right to the Grantee of
any Option under the Plan with respect to all or some of the shares of common
stock covered by such related Option. Each Limited Right granted pursuant to the
Plan shall be evidenced by a written Agreement between the Company and the
Grantee, in such form as the Committee shall from time to time approve, which
Agreement shall comply with and be subject to the following terms and
conditions, unless otherwise specifically provided in such Agreement:

(a) Time Of Grant. A Limited Right granted in tandem with a Nonqualified Stock
Option may be granted either at the time of grant of the related Option or any
time thereafter during its term. A Limited Right granted in tandem with an
Incentive Stock Option may only be granted at the time of grant of the related
Option.

(b) Exercise. A Limited Right may be exercised only (i) during the ninety-day
period following the occurrence of a Change in Control or (ii)immediately prior
to the effective date of a Corporate Transaction. Each Limited Right shall be
exercisable only if, and to the extent that, the related Option is exercisable
and, in the case of a Limited Right granted in tandem with an Incentive Stock
Option, only when the Fair Market Value per share of common stock exceeds the
Option Price per share. Notwithstanding the provisions of the two immediately
preceding sentences (or unless otherwise approved by the Committee), a Limited
Right granted to a Grantee who is an Insider must be (x)held by the Insider for
at least six (6) months from the date of grant of the Limited Right before it
becomes exercisable and (y) automatically paid out in cash to the Insider upon
the occurrence of a Change in Control or a Corporate Transaction (provided such
six (6) month holding period requirement has been met).

(c) Amount Payable. Upon the exercise of a Limited Right, the Grantee thereof
shall receive in cash whichever of the following amounts is applicable:

(i) in the case of the realization of Limited Rights by reason of an acquisition
of common stock described in clause (i) of the definition of “Change in Control”
(Section 2(c) above), an amount equal to the Acquisition Spread as defined in
Section 10(d)(ii) below; or

(ii) in the case of the realization of Limited Rights by reason of stockholder
approval of an agreement or plan described in clause (i) of the definition of
“Corporate Transaction” (Section 2(j) above), an amount equal to the Merger
Spread as defined in Section 10(d)(iv) below; or

 

A-7

--------------------------------------------------------------------------------



(iii) in the case of the realization of Limited Rights by reason of the change
in composition of the Board described in clause (ii) of the definition of
“Change in Control” or stockholder approval of a plan or agreement described in
clause (ii) of the definition of Corporate Transaction, an amount equal to the
Spread as defined in Section 10(d)(v) below.

Notwithstanding the foregoing provisions of this Section 10(c) (or unless
otherwise approved by the Committee), in the case of a Limited Right granted in
respect of an Incentive Stock Option, the Grantee may not receive an amount in
excess of the maximum amount that will enable such option to continue to qualify
under the Code as an Incentive Stock Option.

(d) Determination of Amounts Payable. The amounts to be paid to a Grantee
pursuant to Section 10(c) shall be determined as follows:

(i) The term “Acquisition Price per Share” as used herein shall mean, with
respect to the exercise of any Limited Right by reason of an acquisition of
common stock described in clause (i) of the definition of Change in Control, the
greatest of (A) the highest price per share shown on the Statement on Schedule
13D or amendment thereto filed by the holder of 25% or more of the voting power
of the Company that gives rise to the exercise of such Limited Right, (B) the
highest price paid in any tender or exchange offer which is in effect at any
time during the ninety-day period ending on the date of exercise

(ii) of the Limited Right, or (C) the highest Fair Market Value per share of
common stock during the ninety-day period ending on the date the Limited Right
is exercised.

(iii) The term “Acquisition Spread” as used herein shall mean an amount equal to
the product computed by multiplying (A) the excess of (1) the Acquisition Price
per Share over (2) the Option Price per share of common stock at which the
related option is exercisable, by (B) the number of shares of common stock with
respect to which such Limited Right is being exercised.

(iv) The term “Merger Price per Share” as used herein shall mean, with respect
to the exercise of any Limited Right by reason of stockholder approval of an
agreement described in clause (i) of the definition of Corporate Transaction,
the greatest of (A) the fixed or formula price for the acquisition of shares of
common stock specified in such agreement, if such fixed or formula price is
determinable on the date on which such Limited Right is exercised, (B) the
highest price paid in any tender or exchange offer which is in effect at any
time during the ninety-day period ending on the date of exercise of the Limited
Right, (C) the highest Fair Market Value per share of common stock during the
ninety-day period ending on the date on which such Limited Right is exercised.

(v) The term “Merger Spread” as used herein shall mean an amount equal to the
product computed by multiplying (A) the excess of (1) the Merger Price per Share
over (2) the Option Price per share of common stock at which the related Option
is exercisable, by (B) the number of shares of common stock with respect to
which such Limited Right is being exercised.

(vi) The term “Spread” as used herein shall mean, with respect to the exercise
of any Limited Right by reason of a change in the composition of the Board
described in clause (ii) of the definition of Change in Control or stockholder
approval of a plan or agreement described in clause (ii) of the definition of
Corporate Transaction, an amount equal to the product computed by multiplying
(i) the excess of (A) the greater of (1) the highest price paid in any tender or
exchange offer which is in effect at any time during the ninety-day period
ending on the date of exercise of the Limited Right or (2) the highest Fair
Market Value per share of common stock during the ninety-day period ending on
the date the Limited Right is exercised over (B) the Option Price per share of
common stock at which the related Option is exercisable, by (ii) the number of
shares of common stock with respect to which the Limited Right is being
exercised.

(e) Treatment of Related Options and Limited Rights Upon Exercise. Upon the
exercise of a Limited Right, the related Option shall cease to be exercisable to
the extent of the shares of common stock with respect to which such Limited
Right is exercised but shall be considered to have been exercised to that extent
for purposes of determining the number of shares of common stock available for
the grant of further awards pursuant to this Plan. Upon the exercise or
termination of a related Option, the Limited Right with respect to

A-8

--------------------------------------------------------------------------------



such related Option shall terminate to the extent of the shares of common stock
with respect to which the related Option was exercised or terminated.

(f) Method of Exercise. To exercise a Limited Right, the Grantee shall (i)
deliver written notice to the Company specifying the number of shares of common
stock with respect to which the Limited Right is being exercised, and (ii) if
requested by the Committee, deliver to the Company the Agreement evidencing the
Limited Rights being exercised and, if applicable, the Option Agreement
evidencing the related Option; the Company shall endorse thereon a notation of
such exercise and return such Agreements to the Grantee. The date of exercise of
a Limited Right that is validly exercised shall be deemed to be the date on
which there shall have been delivered the instruments referred to in the first
sentence of this paragraph (f).

11.
  Restricted Stock.

The Committee may award shares of Restricted Stock to any eligible employee,
director or consultant. Each award of Restricted Stock under the Plan shall be
evidenced by a written Agreement between the Company and the Grantee, in such
form as the Committee shall from time to time approve, which Agreement shall
comply with and be subject to the following terms and conditions, unless
otherwise specifically provided in such Agreement:

(a) Number of Shares. Each Agreement shall state the number of shares of
Restricted Stock to be subject to an award.

(b) Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, for such period as the Committee shall
determine from the date on which the award is granted (the “Restricted Period”).
The Committee may also impose such additional or alternative restrictions and
conditions on the shares as it deems appropriate including the satisfaction of
performance criteria. Such performance criteria may include sales, earnings
before interest and taxes, return on investment, earnings per share, any
combination of the foregoing or rate of growth of any of the foregoing, as
determined by the Committee. Certificates for shares of stock issued pursuant to
Restricted Stock awards shall bear an appropriate legend referring to such
restrictions, and any attempt to dispose of any such shares of stock in
contravention of such restrictions shall be null and void and without effect.
During the Restricted Period, such certificates shall be held in escrow by an
escrow agent appointed by the Committee. In determining the Restricted Period of
an award, the Committee may provide that the foregoing restrictions shall lapse
with respect to specified percentages of the awarded shares on successive
anniversaries of the date of such award.

(c) Forfeiture. Subject to such exceptions as may be determined by the
Committee, if the Grantee’s continuous employment or consultant relationship
with the Company or a Related Entity shall terminate for any reason prior to the
expiration of the Restricted Period of an award, any shares remaining subject to
restrictions (after taking into account the provisions of Subsection (e) of this
Section 11) shall thereupon be forfeited by the Grantee and transferred to, and
retired by, the Company without cost to the Company or such Related Entity.

(d) Ownership. During the Restricted Period the Grantee shall possess all
incidents of ownership of such shares, subject to Subsection (b) of this Section
11, including the right to receive dividends with respect to such shares and to
vote such shares.

(e) Accelerated Lapse of Restrictions. Upon the occurrence of any of the events
specified in Section 13 (and subject to the conditions set forth therein), all
restrictions then outstanding on any shares of Restricted Stock awarded under
the Plan shall lapse as of the applicable date set forth in Section 13. The
Committee shall have the authority (and the Agreement may so provide) to cancel
all or any portion of any outstanding restrictions prior to the expiration of
the Restricted Period with respect to any or all of the shares of Restricted
Stock awarded on such terms and conditions as the Committee shall deem
appropriate.

12.
  Effect of Certain Changes.

(a) Adjustments Upon Changes in Capitalization. In the event of any
extraordinary dividend, stock dividend (including a spin-off or split-off of a
Subsidiary), recapitalization, merger, consolidation, stock split,

A-9

--------------------------------------------------------------------------------



warrant or rights issuance, or combination or exchange of such shares, or other
similar transactions, the Committee shall equitably adjust (i) the maximum
number of Options or shares of Restricted Stock that may be awarded to a Grantee
in any calendar year (as provided in Section 5 hereof), (ii) the number of
shares of common stock available for awards under the Plan, (iii) the number of
such shares covered by outstanding awards and/or (iv) the price per share of
Options or the applicable market value of Stock Appreciation Rights or Limited
Rights, in each such case so as to reflect such event and preserve the value of
such awards; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.

(b) Change in Common Stock. In the event of a change in the common stock of the
Company as presently constituted that is limited to a change of all of its
authorized shares of common stock into the same number of shares with a
different par value or without par value, the shares resulting from any such
change shall be deemed to be the common stock within the meaning of the Plan.

13.
  Corporate Transaction.

Unless otherwise provided in the applicable Agreement, in the event of a
Corporate Transaction, each award which is at the time outstanding and
unexercised under the Plan shall automatically terminate and, in the case of an
award of Restricted Stock, shall be released from any restrictions on transfer
and repurchase or forfeiture rights, immediately prior to the specified
effective date of such Corporate Transaction. However, all such awards shall not
terminate if the awards are, in connection with the Corporate Transaction,
assumed by the successor corporation or Parent thereof.

14.
  Non-Employee Director Options.

The provisions of this Section 14 shall apply only to certain grants of Options
to Non-Employee Directors, as provided below. Except as set forth in this
Section 14, the other provisions of the Plan shall apply to grants of Options to
Non-Employee Directors to the extent not inconsistent with this Section. For
purposes of interpreting Section 6 of the Plan, a Non-Employee Director’s
service as a member of the Board shall be deemed to be employment with the
Company.

(a) General. Non-Employee Directors shall receive Nonqualified Stock Options in
accordance with this Section 14. The Option Price per share of common stock
purchasable under Options granted to Non-Employee Directors shall be the Fair
Market Value of a share on the date of grant. Options granted pursuant to this
Section 14 shall be subject to the terms of such section and shall not be
subject to discretionary acceleration of exercisability by the Committee.

(b) Initial Grants. On the date of the Initial Public Offering, each
Non-Employee Director will be granted automatically, without action by the
Committee, an Option to purchase 10,000 shares of common stock. The Option Price
shall equal the offering price of the common stock in connection with the
Initial Public Offering.

(c) Subsequent Grants. Each person who, after the Initial Public Offering,
becomes a Non-Employee Director for the first time, will, at the time such
director is elected and duly qualified, be granted automatically, without action
by the Committee, an Option to purchase 5,000 shares of common stock and 2,500
shares of restricted stock. The Option Price shall equal the Fair Market Value
of the common stock as of the date of grant.

(d) Annual Grants. On each anniversary date of a Non-Employee Director’s initial
election to the Board, such Non-Employee Director will be granted automatically,
without action by the Committee, an Option to purchase 5,000 shares of common
stock and 2,500 shares of restricted stock. The Option Price shall equal the
Fair Market Value of the common stock as of the date of grant.

(g) Vesting. Each option granted under this Section 14 shall be fully
exercisable on the date of grant. Sections 6(f), 6(g) and 6(h) hereof shall not
apply to Options granted to Non-Employee Directors. Restricted stock granted
under this Section 14 will not be subject to a restricted period.

(f) Duration. Each Option granted to a Non-Employee Director shall expire on the
first to occur of (i) the tenth anniversary of the date of grant of the Option,
(ii) the first anniversary of the Non-Employee

A-10

--------------------------------------------------------------------------------



Director’s termination of service as a member of the Board other than for Cause
or (iii) three months following the Non-Employee Director’s removal from the
Board for Cause. The Committee may not provide for an extended exercise period
beyond the periods set forth in this Section 14.l

(l) Definition of “cause.” For purposes of this Section 14, “cause” shall mean
the termination of service as a member of the Board by a Non-Employee Director
due to any act of (i) fraud or intentional misrepresentation, (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Subsidiary, or (iii) any other act deemed by the Board to be detrimental to the
Company.

15.
  Period During which Awards May Be Granted.

Awards may be granted pursuant to the Plan from time to time within a period of
ten (10) years from April 27, 1999, the date the Plan was initially adopted by
the Board.

16.
  Transferability of Awards.

(a) Incentive Stock Options (and any Stock Appreciation Rights related thereto)
may not be sold, pledged, assigned, hypothecated, transferred or disposed of in
any manner other than by the laws of descent and distribution and may be
exercised, during the lifetime of the Grantee, only by the Grantee or his or her
guardian or legal representative.

(b) Nonqualified Stock Options (together with any Stock Appreciation Rights or
Limited Rights related thereto) shall be transferable in the manner and to the
extent acceptable to the Committee, as may be evidenced by a writing signed by
the Company and the Grantee, or in such other matter as the Committee shall
provide. Notwithstanding the transfer by a Grantee of a Nonqualified Stock
Option, the Grantee will continue to remain subject to the withholding tax
requirements set forth in Section 17 hereof.

(c) The terms of any award granted under the Plan, including the transferability
of any such award, shall be binding upon the executors, administrators, heirs
and successors of the Grantee.

17.
  Agreement by Grantee regarding Withholding Taxes.

If the Committee shall so require, as a condition of exercise of an Option,
Stock Appreciation Right or Limited Right or the expiration of a Restricted
Period (each, a “Tax Event”), each Grantee shall agree that no later than the
date of the Tax Event, the Grantee will pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the Tax Event.
Alternatively, the Committee may provide that a Grantee may elect, to the extent
permitted or required by law, to have the Company deduct federal, state and
local taxes of any kind required by law to be withheld upon the Tax Event from
any payment of any kind due to the Grantee. The withholding obligation may be
satisfied by the withholding or delivery of common stock.

18.
  Rights as a Stockholder.

Except as provided in Section 11(d) hereof, a Grantee or a transferee of an
award shall have no rights as a stockholder with respect to any shares covered
by the award until the date of the issuance of a stock certificate to him or her
for such shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distribution of
other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 12(a) hereof.

19.
  No Rights to Employment.

Nothing in the Plan or in any award granted or Agreement entered into pursuant
hereto shall confer upon any Grantee the right to continue in the employ of, or
in a consultant relationship with, the Company or any Related Entity or to be
entitled to any remuneration or benefits not set forth in the Plan or such
Agreement or to interfere with or limit in any way the right of the Company or
any such Related Entity to terminate such Grantee’s employment. Awards granted
under the Plan shall not be affected by any change in duties or position of a
Grantee as long as such Grantee continues to be employed by, or in a consultant
relationship with, the Company or any Related Entity.

 

A-11

--------------------------------------------------------------------------------



20.
  Beneficiary.

A Grantee may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Grantee, the executor or administrator of the Grantee’s estate shall be deemed
to be the Grantee’s beneficiary.

21.
  Stockholder Approval; Amendment and Termination of the Plan.

(a) Stockholder Approval. The Plan initially became effective when adopted by
the Board and stockholders of the Company on April 27, 1999 and shall terminate
on the tenth anniversary of such date. This amendment and restatement of the
Plan became effective upon its adoption by the Board on November 6, 2000.

(b) Amendment and Termination of the Plan. The Board at any time and from time
to time may suspend, terminate, modify or amend the Plan; however, unless
otherwise determined by the Board, an amendment that requires stockholder
approval in order for the Plan to continue to comply with Rule 16b-3 or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders. Except as provided in
Section 12(a) hereof, no suspension, termination, modification or amendment of
the Plan may adversely affect any award previously granted, unless the written
consent of the Grantee is obtained.

22.
  Governing Law.

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Delaware.

* * * * *

A-12

--------------------------------------------------------------------------------